Title: To Benjamin Franklin from Francis Coffyn, 29 July 1781
From: Coffyn, Francis
To: Franklin, Benjamin


Hond. Sir.
Dunkerque 29 July 1781.
I had the honnor to address your Excellency on the 27. ultmo. and to remit two receipts together £432.—.—. paid to sundry american prisonners, to which I beg leave to refer; being since deprived of your Excellencys favours, This cheafly serves to inclose a receipt for £144.—.— I paid to one Mr. Macnamara Lieutenant of the artillery in the Service of the States of Maryland, who made his Escape out of Mill prison and arrived here in distress; I hope your Excellency will approve Said payment & credit me with the above mentioned Sum. I have the honnor to remain with great respect Your Excellency’s most obedt & most humble Servant
F. Coffyn
His Excellency Dr. B. Franklin at Passi.
 
Notation: Coffyn Dunkerque 29. July 1782.
